DETAILED ACTION

Claims status
In response to the amendment filed on 04/07/2020, Claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2017 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 04/07/2020 have been reviewed and accepted.
                           

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the US Patent: US 10341190 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1-20; the claims 1-20 recite limitations substantially the same as in the US Patent: US 10341190 B2. These limitations are fully covered by the claims of the US Patent: US 10341190 B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: US 10341190 B2.
Instant Application:16/842,143
US Patent: US 10341190 B2
1. A computer-implemented method comprising: obtaining a representation of a multiplex network, the representation comprising a plurality of layers and a plurality of nodes representing communicating entities of the multiplex network, wherein at least two nodes, of the plurality of nodes, each of the at least two nodes being in a respective different layer of at least two layers of the plurality of layers, represent a communicating entity of the plurality of communicating entities ; determining, for each node of the at least two nodes, a respective node centrality measure, the node centrality measure for a given node of the at least two nodes being determined 


obtaining a representation of a multiplex network, the representation comprising a plurality of layers and a plurality of nodes representing communicating entities of the multiplex network, wherein each layer of the plurality of layers comprises a respective node for each communicating entity of the plurality of communicating entities and a respective set of edges, of a plurality of edges, connecting pairs of nodes of the layer;
determining, for each node of the plurality of nodes, a respective node centrality measure, the node centrality measure for a given node 
determining, for each communicating entity of the communicating entities, a respective entity centrality measure, the entity centrality measure for a communicating entity of the communicating entities being determined as a function of node centrality measures for nodes, of the plurality of nodes, representing that communicating entity across the plurality of layers of the multiplex network; and
ranking the communicating entities by their entity centrality measures.



Instant Application:16/842,143
US Patent: US 10341190 B2
1. A computer-implemented method comprising: obtaining a representation of a multiplex network, the representation comprising a plurality of layers and a plurality of nodes representing communicating entities of the multiplex network, wherein at least two nodes, of the plurality of nodes, each of the at least two nodes being in a respective different layer of at least two layers of the plurality of layers, represent a communicating entity of the plurality of communicating entities ; determining, for each node of the at least two 












2. The method of claim 1, wherein the node centrality measure for a node is determined as a function of the intra-layer 



3. The method of claim 2, wherein the function of the intra-layer centrality measure for the node and the inter-layer centrality measure for the node comprises an average length of shortest paths, that pass through the node, between pairs of nodes within a same layer of the plurality of layers.

4. The method of claim 2, wherein the function of the intra-layer centrality measure for the node and the inter-layer centrality measure for the node comprises a linear combination of the intra-layer centrality measure for the node and the inter-layer centrality measure for the node.

5. The method of claim 4, wherein the linear combination is a weighted linear combination defining a weight of the intra-layer centrality measure relative to the inter-layer centrality measure.

obtaining a digital graphical representation of a multiplex network comprising a plurality of layers and a plurality of nodes representing communicating entities of the multiplex network, wherein each layer of the plurality of layers comprises a respective node for each communicating entity of the plurality of communicating entities and a respective set of edges, of a plurality of edges of the multiplex 
determining a node centrality measure for each node of the plurality of nodes, comprising, for each node of the plurality of nodes:
determining an intra-layer centrality measure for the node based on presence of the node along one or more shortest paths between pairs of nodes within a same layer of the plurality of layers of the multiplex network;
determining an inter-layer centrality measure for the node based on presence of the node along one or more shortest paths between pairs of nodes within different layers of the plurality of layers of the multiplex network; and
determining the node centrality measure for the node as a function of the intra-layer centrality measure for the node and the inter-layer centrality measure for the node;
determining a respective centrality measure for each communicating entity, of the communicating entities, as a function of node centrality measures for nodes, of the plurality of nodes, representing the communicating entity across the plurality of layers of the multiplex network; and
ranking the communicating entities by their centrality measures.

3. The method of claim 1, wherein the function of the intra-layer centrality measure and the inter-layer centrality measure in determining the node centrality measure for the node comprises a linear combination of the intra-layer centrality measure for the node and the inter-layer centrality measure for the node.

4. The method of claim 3, wherein the linear combination is a weighted linear combination defining a weight of the intra-layer centrality measure relative to the inter-layer centrality measure.

5. The method of claim 1, wherein the function of node centrality measures for the nodes representing the communicating entity comprises a sum of the node centrality measures.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prakash et al. (US 2017/0104525 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416